MAINE	SUPREME	JUDICIAL	COURT	                                            Reporter	of	Decisions	
Decision:	 2018	ME	16	
Docket:	   Fra-17-212	     	
Argued:	   December	14,	2017	        	      	      	      	      	
Decided:	  January	25,	2018	
                                                                                              	
Panel:	        SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                    STATE	OF	MAINE	
                                            	
                                           v.	
                                            	
                                   ARDER	PRINKLETON	
	
	
ALEXANDER,	J.	

          [¶1]	 	 Arder	 Prinkleton	 appeals	 from	 the	 judgment	 of	 the	 Unified	

Criminal	 Docket	 (Franklin	 County,	 Mullen,	 J.)	 finding	 him	 guilty	 of	 unlawful	

trafficking	 in	 scheduled	 drugs	 (Class	 B),	 17-A	 M.R.S.	 §	 1103(1-A)(A)	 (2017),	

and	 ordering	 a	 criminal	 forfeiture,	 15	 M.R.S.	 §	 5826	 (2017),	 following	 a	

conditional	 guilty	 plea,	 see	 M.R.U.	 Crim.	 P.	 11(a)(2).	 	 On	 appeal,	 Prinkleton	

argues	 that	 the	 motion	 court	 (Stokes,	 J.)	 erred	 by	 applying	 the	 inevitable	

discovery	doctrine	to	deny	his	motion	to	suppress	evidence	of	drugs	found	on	

his	person	before	the	issuance	of	a	search	warrant.		We	affirm	the	judgment.	

                                      I.		CASE	HISTORY	

          [¶2]	 	 In	 its	 order	 denying	 the	 motion	 to	 suppress,	 the	 court	 found	 the	

following	facts,	which	are	supported	by	the	record	and	are	viewed	in	the	light	
2	

most	 favorable	 to	 the	 motion	 court’s	 judgment.	 	 See	 State	 v.	 Gerry,	

2016	ME	163,	¶	2,	150	A.3d	810.	

	     [¶3]	 	 On	 March	 15,	 2016,	 an	 agent	 of	 the	 Maine	 Drug	 Enforcement	

Agency	 (MDEA)	 spoke	 to	 an	 anonymous	 caller	 who	 provided	 information	

concerning	 a	 man	 from	 New	 York	 known	 as	 “H”	 who	 allegedly	 sold	 large	

quantities	 of	 cocaine	 out	 of	 the	 apartment	 of	 Crystal	 Taylor	 located	 at	 a	

specific	address	in	Wilton.		The	caller	stated	that	“H”	comes	to	Wilton	for	a	few	

weeks	at	a	time	and	sells	half	gram	quantities	of	cocaine	for	$100.		The	caller	

reported	that	a	friend	had	purchased	cocaine	from	“H”	the	previous	weekend.	

      [¶4]	 	 The	 next	 day,	 law	 enforcement	 officers	 from	 the	 MDEA	 and	 the	

Wilton	 Police	 Department	 placed	 Taylor’s	 apartment	 under	 surveillance.		

During	the	surveillance,	officers	saw	a	man	leave	the	apartment	and	get	into	a	

car.	 	 A	 Wilton	 police	 officer	 stopped	 the	 car	 for	 speeding	 approximately	 one	

and	a	half	miles	away.	

      [¶5]	 	 One	 MDEA	 agent	 went	 to	 the	 location	 of	 the	 vehicle	 stop	 while	

another	 officer	 continued	 to	 watch	 Taylor’s	 apartment	 from	 outside	 the	

residence.	 	 The	 MDEA	 agent	 spoke	 with	 the	 operator	 of	 the	 vehicle.	 	 The	

vehicle	 operator	 consented	 to	 a	 search	 of	 his	 vehicle,	 which	 resulted	 in	 the	
                                                                                       3	

discovery	of	two	small	plastic	bags	inside	a	CD	holder	located	in	the	glove	box.		

The	contents	of	the	bags	field-tested	positive	for	cocaine.	

      [¶6]	 	 The	 vehicle	 operator	 admitted	 that	 he	 was	 coming	 from	 Taylor’s	

apartment.		He	told	the	officers	that	he	communicates	with	Taylor	by	texting	

the	message:	“Are	you	playing	cards?”		If	Taylor	responds	affirmatively,	then	it	

means	 that	 “they”	 have	 “product.”	 	 The	 vehicle	 operator	 stated	 that,	 earlier	

that	day,	he	entered	the	apartment	and	 went	to	the	kitchen,	 where	he	saw	 a	

man	 with	 whom	 he	 was	 familiar	 sitting	 at	 a	 table	 on	 which	 there	 were	 two	

bags	of	cocaine.		The	vehicle	operator	placed	$100	on	the	table,	at	which	point	

Taylor	 nodded.	 	 The	 vehicle	 operator	 then	 took	 the	 cocaine	 and	 left	 the	

apartment.	 	 He	 told	 the	 officers	 that	 he	 had	 purchased	 cocaine	 at	 Taylor’s	

apartment	on	previous	occasions	and	that	he	had	seen	the	same	man	on	two	

of	 those	 occasions.	 	 The	 vehicle	 operator	 insisted	 that	 he	 did	 not	 know	 the	

man’s	name.	

      [¶7]		During	the	vehicle	stop,	the	officers	became	concerned	that	Taylor	

and	“H”	could	be	alerted	to	their	investigation	because	the	stop	was	occurring	

on	a	busy	road	in	a	small	town	and	because	the	vehicle	operator’s	cell	phone	

was	 continuously	 ringing	 while	 the	 officers	 were	 speaking	 with	 him.	 	 The	

officers	had	taken	the	phone	from	the	vehicle	operator	and	did	not	allow	him	
4	

to	 answer	 it.	 	 After	 discussing	 the	 situation	 with	 their	 supervisors	 and	 an	

assistant	 attorney	 general,	 the	 officers	 decided	 to	 secure	 Taylor’s	 apartment	

before	applying	for	a	search	warrant.	

         [¶8]		An	MDEA	agent	and	another	officer	travelled	to	Taylor’s	apartment	

and	 knocked	 on	 the	 door.	 	 When	 Taylor	 opened	 the	 door,	 the	 officers	

identified	themselves	and	asked	if	anyone	else	was	inside.		Taylor	pointed	and	

said	“him.”		The	officers	informed	Taylor	that	they	were	going	to	“secure”	the	

apartment.	

         [¶9]	 	 The	 MDEA	 agent	 entered	 the	 apartment	 and	 walked	 into	 the	

kitchen,	where	he	saw	a	man,	later	identified	as	Prinkleton,	sitting	at	the	table.		

The	 agent	 told	 the	 man	 that	 he	 needed	 to	 do	 a	 “pat	 down”	 of	 him	 for	 officer	

safety	 purposes.	 	 The	 man	 was	 “very	 cooperative”	 and	 allowed	 the	 agent	 to	

proceed.		 During	the	pat	down,	the	 agent	felt	a	large	ball	in	one	of	the	man’s	

pockets.	 	 The	 agent	 believed,	 based	 on	 his	 training	 and	 experience,	 that	 the	

object	 was	 a	 drug	 and	 removed	 it	 from	 the	 man’s	 pocket.	 	 The	 object	 was	 a	

ball	of	small	plastic	baggies	that	appeared	to	contain	cocaine	placed	inside	of	a	

larger	plastic	bag.1	



     1		According	to	the	evidence	log,	$1,083	in	cash	was	also	found	in	Prinkleton’s	pocket,	which	the	

motion	court	“assume[d]	.	.	.	was	found	and	seized	during	the	pat	down	of	[Prinkleton].”	
                                                                                                           5	

        [¶10]	 	 The	 man	 was	 then	 identified	 as	 Prinkleton,	 who	 was	 from	 New	

York	and	for	whom	there	was	an	outstanding	arrest	warrant.		Taylor	was	also	

patted	 down	 by	 officers,	 but	 no	 contraband	 was	 found	 on	 her.	 	 Taylor	 and	

Prinkleton	were	later	transported	to	the	Franklin	County	Jail.		No	search	of	the	

apartment	 was	 conducted	 at	 that	 time.	 	 An	 MDEA	 agent	 then	 applied	 for	 a	

search	 warrant,	 which	 the	 MDEA	 agent	 testified	 took	 a	 “couple	 of	 hours.”	 	 A	

justice	 of	 the	 peace	 issued	 a	 search	 warrant	 for	 Taylor’s	 apartment	 at	

8:05	p.m.	

        [¶11]		Prinkleton	was	charged	by	complaint	with	unlawful	trafficking	in	

scheduled	drugs	(Class	B),	17-A	 M.R.S.	§	1103(1-A)(A).		He	was	indicted	that	

May	on	two	counts	of	unlawful	trafficking	in	scheduled	drugs	(Class	B),	17-A	

M.R.S.	§	1103(1-A)(A),	and	criminal	forfeiture,	15	M.R.S.	§	5826.2	

        [¶12]		Prinkleton	filed	a	motion	to	suppress	evidence	of	the	drugs	found	

on	his	person,	arguing	that	there	were	no	exigent	circumstances	justifying	the	

officers’	 warrantless	 entry	 into	 the	 apartment	 and	 that	 the	 drugs	 would	 not	

have	 been	 inevitably	 discovered	 through	 any	 lawful	 means.3	 	 After	 a	


   2		 The	 second	 count	 of	 unlawful	 trafficking	 in	 scheduled	 drugs	 alleged	 in	 the	 indictment	
incorrectly	cited	to	17-A	M.R.S.	§	1003(1-A)(A)	(2017).		The	State	dismissed	this	count	pursuant	to	
the	plea	agreement.	
   3	 	 At	 oral	argument,	 counsel	 for	 the	parties	affirmatively	 reported	 that	the	 State	 had	 conceded	

that	Prinkleton	had	a	connection	with	Taylor’s	apartment	that	was	sufficient	to	provide	him	with	
standing	to	challenge	the	entry	into	the	apartment.	
6	

testimonial	hearing	in	December	2016,	the	court	entered	an	order	that	denied	

Prinkleton’s	motion.	

          [¶13]	 	 The	 motion	 court	 found	 that	 the	 officers	 possessed	 “abundant	

probable	 cause”	 to	 believe	 that	 a	 man	 from	 New	 York	 who	 went	 by	 the	

moniker	 “H”	 was	 trafficking	 cocaine	 out	 of	 Taylor’s	 apartment	 based	 on	 the	

anonymous	 tip	 from	 the	 citizen	 informant	 and	 the	 information	 provided	 by	

the	 operator	 of	 the	 stopped	 vehicle.	 	 The	 court	 observed	 that	 the	 officers’	

actions	 “to	 shut	 down	 the	 operation	 without	 delay”	 were	 not	 unreasonable	

where	 the	 police	 had	 probable	 cause	 to	 believe	 that	 (1)	 large	 quantities	 of	

cocaine	 had	 been	 imported	 into	 the	 Town	 of	 Wilton;	 (2)	 the	 drug	 importer	

was	 using	 a	 local	 resident’s	 apartment	 to	 traffick	 in	 that	 drug;	 (3)	 an	 illicit	

drug	 transaction	 just	 occurred	 minutes	 earlier;	 and	 (4)	 the	 drug	 trafficking	

was	ongoing	and	continuous.	

          [¶14]		Despite	these	observations,	the	court	found	that	the	State	had	not	

established	that	exigent	circumstances	 existed	 at	the	time	of	the	warrantless	

entry.4		Although	the	court	found	that	the	warrantless	entry	was	not	justified	




     4	
      	 While	 the	 court	 concluded	 that	 the	 warrantless	 entry	 was	 not	 justified	 by	 exigent	
circumstances,	 the	 court	 observed	 that,	 upon	 entering	 the	 apartment,	 the	 police	 appropriately	
limited	their	search	to	patting	down	Prinkleton	and	Taylor	to	assure	officer	safety	and	to	prevent	
the	destruction	of	evidence	and	did	not	conduct	a	warrantless	search	of	the	apartment.	
                                                                                                          7	

by	exigent	circumstances,	the	court	had	“no	difficulty”	concluding	that	it	was	

highly	likely	that	the	officers	inevitably	would	have	discovered	the	drugs.5	

         [¶15]		On	April	19,	2017,	Prinkleton	entered	a	conditional	guilty	plea	to	

one	 count	 of	 unlawful	 trafficking	 in	 scheduled	 drugs	 and	 criminal	 forfeiture.		

See	 M.R.U.	 Crim.	 P.	 11(a)(2).	 	 He	 was	 sentenced	 to	 five	 years’	 imprisonment	

with	all	but	twenty-seven	months	suspended	and	three	years’	probation.		The	

court	also	ordered	Prinkleton	to	forfeit	$6,083,	to	pay	$400	in	fines,	and	to	pay	

$120	in	restitution	to	the	MDEA.		Prinkleton	timely	appealed.	

                                        II.		LEGAL	ANALYSIS	

	        [¶16]		Prinkleton	argues	that	the	motion	court	erred	in	two	ways	when	

it	 applied	 the	 inevitable	 discovery	 doctrine	 to	 deny	 his	 motion	 to	 suppress.		

First,	he	challenges	the	court’s	factual	finding	that	the	police	inevitably	would	

have	 discovered	 the	 drugs	 on	 Prinkleton’s	 person	 absent	 the	 warrantless	

entry	 into	 the	 apartment.	 	 Second,	 he	 contends	 that	 application	 of	 the	

inevitable	 discovery	 doctrine	 under	 these	 circumstances	 provides	 an	

incentive	 for	 police	 to	 make	 warrantless	 entries	 into	 residences	 whenever	

they	have	probable	cause	to	believe	that	drug	trafficking	is	occurring	inside.6	


    5		The	State	did	not	assert	that	Prinkleton	had	no	expectation	of	privacy	in	Taylor’s	apartment.	


    6	
     	 The	 State	 contends	 that	 we	 could	 affirm	 the	 motion	 court’s	 order	 by	 concluding	 that	 the	
officers’	 entry	 into	 the	 apartment	 was	 lawful	 pursuant	 to	 the	 exceptions	 to	 the	 warrant	
8	

A.	    Standard	of	Review	

	      [¶17]	 	 When	 reviewing	 the	 denial	 of	 a	 motion	 to	 suppress,	 we	 review	

the	 motion	 court’s	 factual	 findings	 for	 clear	 error	 and	 its	 legal	 conclusions	

de	novo.		State	v.	Nadeau,	2010	 ME	71,	 ¶	15,	 1	A.3d	 445.	 	A	finding	of	fact	is	

clearly	erroneous	only	if	the	record	lacks	any	competent	evidence	to	support	

the	finding.		State	v.	Harriman,	467	A.2d	745,	747	(Me.	1983).		Because	neither	

party	 moved	for	 additional	findings,	see	M.R.U.	Crim.	P.	 41A(d),	 we	will	infer	

that	 the	 court	 found	 all	 the	 facts	 necessary	 to	 support	 its	 order	 if	 those	

inferred	findings	are	supported	by	competent	evidence	in	the	record,	and	we	

will	consider	the	evidence,	and	reasonable	inferences	that	may	be	drawn	from	

the	evidence,	in	the	light	most	favorable	to	the	motion	court’s	order.		State	v.	

Cooper,	2017	ME	4,	¶	2,	153	A.3d	759.		We	will	uphold	the	court’s	denial	of	a	

motion	 to	 suppress	 if	 any	 reasonable	 view	 of	 the	 evidence	 supports	 the	

court’s	decision.		State	v.	Lagasse,	2016	ME	158,	¶	11,	149	A.3d	1153.	

B.	    Inevitable	Discovery	Doctrine	

	      [¶18]	 	 “The	 inevitable	 discovery	 exception	 to	 the	 exclusionary	 rule	

permits	the	use	of	evidence	that	has	been	obtained	in	violation	of	the	Fourth	


requirement	 for	 exigent	 circumstances	 or	 temporary	 seizure	 of	 premises.	 	 See	15	M.R.S.	
§	2115-A(3)	(2017);	State	v.	Rabon,	2007	ME	113,	¶	12	n.4,	930	A.2d	268.		Because	we	affirm	the	
finding	that	the	police	inevitably	would	have	discovered	the	drugs	found	on	Prinkleton’s	person,	we	
do	not	reach	the	State’s	alternative	argument.	
                                                                                         9	

Amendment	 to	 the	 United	 States	 Constitution	 and	 article	 I,	 section	 5	 of	 the	

Maine	 Constitution	 when	 that	 evidence	 inevitably	 would	 have	 been	

discovered	 by	 lawful	 means.”	 	 State	 v.	 Rabon,	 2007	 ME	 113,	 ¶	 19,	

930	A.2d	268.		The	State	must	establish	 “by	a	preponderance	of	the	evidence	

that	the	information	 ultimately	or	 inevitably	would	have	been	 discovered	by	

lawful	means.”		State	v.	Storer,	583	A.2d	1016,	1020	(Me.	1990)	(quoting	Nix	v.	

Williams,	 467	 U.S.	 431,	 444	 (1984)).	 	 “The	 prosecution	 may	 not	 rely	 on	

speculation	but	rather	must	meet	this	burden	of	proof	based	on	demonstrated	

historical	 facts	 capable	 of	 ready	 verification	 or	 impeachment.”	 	 Nadeau,	

2010	ME	71,	¶	36,	1	A.3d	445	(quoting	United	States	v.	Ford,	22	F.3d	374,	377	

(1st	Cir.	1994).	

      [¶19]	 	 We	 require	 proof	 of	 three	 elements	 before	 determining	 that	

evidence	 inevitably	 would	 have	 been	 lawfully	 discovered:	 (1)	 the	 evidence	

could	 have	 been	 gained	 lawfully	 from	 information	 that	 is	 truly	 independent	

from	 the	 warrantless	 search,	 (2)	 the	 evidence	 inevitably	 would	 have	 been	

discovered	 by	 such	 lawful	 means,	 and	 (3)	 the	 application	 of	 the	 inevitable	

discovery	 exception	 neither	 provides	 an	 incentive	 for	 police	 misconduct	 nor	

significantly	 weakens	 Fourth	 Amendment	 protections.	 	 Nadeau,	 2010	ME	 71,	

¶	38,	 1	 A.3d	 445.	 	 Prinkleton	 does	 not	 challenge	 the	 court’s	 finding	 that	 the	
10	

State	established	the	first	element—that	the	evidence	could	have	been	gained	

lawfully	 from	 information	 truly	 independent	 from	 the	 warrantless	 search—

and	that	finding	is	supported	by	the	record.	

      1.	    The	 Evidence	 Inevitably	 Would	 Have	 Been	 Discovered	 by	
             Lawful	Means	
      	
      [¶20]	 	 Regarding	 the	 second	 element,	 Prinkleton	 challenges	 two	 of	the	

court’s	specific	factual	findings—that	the	issuance	of	the	search	warrant	took	

three	 to	 four	 hours	 and	 that	 the	 police	 would	 have	 continued	 to	 monitor	

Taylor’s	 apartment	 while	 they	 made	 efforts	 to	 obtain	 a	 search	 warrant—as	

well	 as	 the	 court’s	 ultimate	 finding	 that	 the	 police	 inevitably	 would	 have	

discovered	 the	 drugs	 if	 they	 had	 not	 entered	 the	 apartment	 until	 after	

obtaining	a	search	warrant.		Contrary	to	Prinkleton’s	contentions,	the	court’s	

findings	are	supported	by	competent	evidence	in	the	record.	

      [¶21]		In	its	order,	the	motion	court	noted	that	the	record	was	“unclear”	

regarding	 the	 exact	 timing	 of	 certain	 events	 and	 that	 it	 assumed	 that	 the	

process	 of	 applying	 for	 the	 search	 warrant	 took	 approximately	 three	 to	 four	

hours.		The	court’s	finding	was	based	on	the	MDEA	agent’s	testimony	that	the	

process	 took	 “a	 couple	 hours.”	 	 Although	 there	 may	 be	 some	 evidence	 in	 the	

record	 that	 supports	 Prinkleton’s	 alternative	 and	 protracted	 timeline,	 the	

court’s	finding	is	not	clearly	erroneous,	and	we	do	not	disturb	it	on	appeal.	
                                                                                     11	

      [¶22]	 	 The	 court’s	 finding	 that	 the	 police	 would	 have	 continued	 to	

monitor	 the	 apartment	 is	 also	 supported	 by	 competent	 record	 evidence	 and	

by	 reasonable	 inferences	 drawn	 from	 the	 record.	 	 The	 MDEA	 agent	 testified	

that	 an	 officer	 continuously	 monitored	 Taylor’s	 apartment	 from	 outside	 the	

residence	including	while	other	officers	engaged	in	the	vehicle	stop	and	even	

after	 agents	 secured	 Taylor’s	 residence.	 	 Furthermore,	 the	 court	 could	 have	

inferred	that	the	police	would	have	continued	their	surveillance	based	on	the	

scope	of	the	operation,	which	included	marked	and	unmarked	vehicles	as	well	

as	 uniformed	 and	 plain-clothed	 officers	 from	 multiple	 agencies,	 and	 the	

swiftness	of	the	investigation.	

      [¶23]		Within	twenty-four	hours	after	receiving	the	anonymous	tip	from	

the	 citizen	 informant,	 the	 police	 set	 up	 surveillance	 of	 Taylor’s	 apartment;	

stopped	 a	 vehicle	 leaving	 that	 address;	 discovered	 items	 that	 field-tested	

positive	 for	 cocaine,	 thereby	 corroborating	 the	 tip;	 immediately	 secured	 the	

apartment;	 and	 applied	 for	 a	 search	 warrant.	 	 That	 the	 police	 promptly	

applied	for	a	search	warrant	confirms	the	court’s	determination	that	this	was	

not	 the	 type	 of	 operation	 where	 the	 police	 would	 halt	 the	 surveillance	 while	

they	continued	their	investigation.	
12	

	     [¶24]	 	 The	 court’s	 ultimate	 finding	 is	 supported	 by	 ample	 evidence	 in	

the	record.		First,	there	is	no	evidence	that	Prinkleton	or	Taylor	knew	that	the	

police	were	“closing	in”	on	them,	which	might	have	prompted	them	to	destroy	

the	 drugs	 found	 on	 Prinkleton’s	 person.	 	 The	 MDEA	 agent	 testified	 that	 the	

police	 surveillance	 was	 inconspicuous	 so	 that	 Prinkleton	 and	 Taylor	 would	

not	 be	 alerted	 to	 their	 presence,	 and	 there	 were	 no	 other	 “comings	 and	

goings”	 after	 the	 individual	 whose	 vehicle	 was	 stopped	 left	 the	 apartment.		

	     [¶25]		Second,	there	was	a	close	temporal	relationship	among	the	drug	

transaction	 at	 Taylor’s	 apartment,	 the	 securing	 of	 the	 apartment,	 and	 the	

application	 for	 and	 obtaining	 of	 the	 search	 warrant.	 	 In	 fact,	 Prinkleton	 was	

still	 seated	 at	 the	 kitchen	 table	 when	 the	 police	 arrived	 to	 secure	 the	

apartment	 approximately	 forty-five	 minutes	 after	 the	 vehicle	 operator	

purchased	cocaine	from	him.	

      [¶26]		Third,	based	on	reasonable	inferences	drawn	from	the	record,	it	

is	 highly	 probable	 that	 the	 police	 would	 have	 stopped	 Prinkleton	 had	 he	

attempted	 to	 leave	 the	 apartment	 with	 the	 drugs.	 	 At	 that	 time,	 the	 police	

would	have	identified	Prinkleton	and	arrested	him	based	on	the	outstanding	

arrest	 warrant	 or	 would	 have	 made	 a	 warrantless	 arrest	 pursuant	 to	 17-A	

M.R.S.	 §	15(1)(A)(2)	 (2017)	 for	 unlawful	 trafficking	 in	 scheduled	 drugs.		
                                                                                      13	

Under	 either	 circumstance,	 the	 police	 would	 have	 searched	 Prinkleton	

incident	to	arrest	and	discovered	the	drugs	in	his	pocket.	

      [¶27]	 	 Finally,	 and	 perhaps	 most	 importantly,	 the	 police	 did	 obtain	 a	

warrant	to	search	Taylor’s	apartment,	and	it	was	issued	relatively	soon	after	

the	police	developed	probable	cause	to	believe	that	there	were	drugs	located	

in	Taylor’s	apartment.	

      2.	    The	 Application	 of	 the	 Inevitable	 Discovery	 Doctrine	 Neither	
             Provides	 an	 Incentive	 for	 Police	 Misconduct	 Nor	 Significantly	
             Weakens	Fourth	Amendment	Protections	
      	
      [¶28]		Applying	the	inevitable	discovery	doctrine	to	the	facts	presented	

here	does	not	provide	an	incentive	for	police	to	make	warrantless	entries	into	

any	 residence	 when	 they	 have	 probable	 cause	 to	 believe	 that	 there	 is	

drug-related	 activity	 therein.	 	 The	 record	 establishes	 that,	 after	 stopping	 the	

vehicle	and	corroborating	the	anonymous	tip,	the	police	intended	to	obtain	a	

search	 warrant,	 and	 that,	 after	 consulting	 with	 their	 supervisors	 and	 an	

assistant	 attorney	 general,	 they	 decided	 to	 secure	 Taylor’s	 apartment	 before	

the	search	warrant	was	issued.	

      [¶29]	 	 The	 careful	 and	 deliberate	 actions	 that	 the	 motion	 court	 found	

the	 police	 had	 taken	 in	 this	 case	 support	 the	 motion	 court’s	 conclusion	 that	

the	officers	had	a	good	faith	belief	that	they	had	probable	cause	that	there	was	
14	

ongoing	 criminal	 activity	 in	 Taylor’s	 apartment	 and	 that	 there	 were	 exigent	

circumstances	 justifying	 their	 entry	 to	 secure	 the	 apartment.	 	 There	 is	 no	

indication	in	the	record	that	the	police	were	attempting	to	subvert	the	Fourth	

Amendment	 warrant	 requirement.	 	 Furthermore,	 after	 entering	 the	

apartment,	 the	 police	 limited	 the	 scope	 of	 their	 search	 to	 patting	 down	 the	

occupants	 of	 the	 apartment	 for	 officer	 safety	 purposes.	 	 They	 did	 not	 search	

the	residence	until	the	search	warrant	was	issued.	

         [¶30]		Because	the	court	did	not	err	by	finding	that	the	police	inevitably	

would	 have	 discovered	 the	 drug	 evidence	 by	 lawful	 means,	 and	 because,	

under	 the	 circumstances	 presented	 here,	 the	 application	 of	 the	 inevitable	

discovery	 doctrine	 does	 not	 create	 an	 incentive	 for	 police	 misconduct	 and	

does	 not	 significantly	 weaken	 Fourth	 Amendment	 protections,	 the	 motion	

court	did	not	err	in	denying	the	motion	to	suppress.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	      	      	       	    	     	
	
Luann	L.	Calcagni,	Esq.	(orally),	Augusta,	for	appellant	Arder	Prinkleton	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Katie	 Sibley,	 Asst.	 Atty.	 Gen.	 (orally),	
Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
Franklin	County	Unified	Criminal	Docket	docket	number	CR-2016-284	
FOR	CLERK	REFERENCE	ONLY